Citation Nr: 1045522	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  02-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel





INTRODUCTION

The appellant served on active duty from April 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which, in pertinent part, denied the above claim.

The Board issued a Decision/Remand in December 2003.  In that 
action, the Board denied the appellant's claim for an increased 
disability rating for PTSD and remanded the service connection 
issue to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  

The claim was returned to the Board and in August 2006, the Board 
issued a decision on the merits of the appellant's claim.  The 
Board found that the evidence of record did not support the 
appellant's service connection claim, and, as such, service 
connection was denied.  The appellant was notified of this 
decision, and he subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  After reviewing the 
case, the Court issued a Memorandum Decision in June 2008 that 
set aside the Board's August 2006 decision and remanded the claim 
to the Board for additional action.

Upon reviewing the Memorandum Decision, the Board concluded that 
it did not have sufficient evidence to render a decision on the 
merits of the appellant's claim.  Hence, the claim was forwarded 
to the Veterans Health Administration (VHA) with a request by the 
Board to provide an etiological opinion concerning the 
appellant's hypertension.  Such an opinion was obtained in August 
2010, and the results from that request have been included in the 
claims file for review.  It is noted that after the VHA opinion 
was obtained, the appellant and his accredited representative 
were given an opportunity to provide comments with respect to 
that opinion.  The comments received have been included in the 
claims file for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The appellant is service-connected for PTSD.

2.  A VA cardiologist has indicated that the appellant's service-
connected PTSD aggravates the appellant's hypertension.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been 
met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for hypertension.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection will be granted if it is shown that a service 
member has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  That an injury incurred 
in service alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  Generally, to 
prove service connection, the record must contain:  (1) evidence 
of a current disability, (2) evidence of an inservice incurrence 
or aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  In certain cases, competent lay evidence 
may demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The appellant has been diagnosed with both PTSD and hypertension.  
The question presented to the Board is whether there is medical 
evidence of a nexus or relationship between these two disorders.  
In this regard, secondary service connection may be granted for a 
disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310 (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  See also Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary service 
connection may still be established for disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability or disabilities.  See Allen, supra.

Service treatment records fail to reflect any complaints, 
treatment or diagnosis of hypertension.  Nevertheless, the more 
recent medical records, including a VA cardiology examination of 
August 2004, indicate that the appellant now suffers from such a 
condition.  The records further indicate that he has been 
service-connected for PTSD.  A VA examiner in August 2004 stated 
that while there were a number of studies being conducted with 
respect to the relationship between heart disorders and PTSD, the 
results from those studies were inconclusive, and that the two 
disorders could not be affirmatively etiologically linked.  
Another VA examiner provided an opinion in November 2004 in which 
the examiner stated that PTSD could be an underling cause of 
hypertension or other heart disorders.  A third document, written 
by a private physician, suggested that those individuals who were 
suffering from PTSD were at an increased risk for developing 
hypertension.

Because the medical records contained in the claims file were 
equivocal and nonresponsive to the underlying question, the Board 
sought out a VHA opinion in 2010.  A cardiologist was asked to 
review the appellant's claims file and proffer an opinion as to 
whether there was an etiological relationship between the 
appellant's PTSD and his hypertension.  The cardiologist was 
further asked to render an opinion as to whether the appellant's 
PTSD aggravated, or permanently worsened, his hypertension.  
After reviewing the appellant's medical records and his 
assertions, the cardiologist provided an opinion in August 2010.  
He concluded that the appellant's PTSD symptoms and 
manifestations aggravated his hypertension.  To support his 
opinion, the cardiologist provided articles of reference.  The 
claim has since been returned to the Board for review.  

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the service member 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 
59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  The mandate to accord the benefit of the doubt is 
triggered when the evidence has reached such a stage of balance.  
In the present case, the record clearly notes that the appellant 
has a current disability in the diagnosed hypertension.  Although 
the appellant was not diagnosed with hypertension for many years 
after leaving service, medical evidence has been presented that 
indicates that the appellant's service-connected PTSD aggravated 
the hypertension and further suggests that flare-ups of his PTSD 
adversely affect his hypertension.  Therefore, the Board is of 
the opinion that the evidence is at an approximate balance.  
Accordingly, service connection for hypertension is granted.

ORDER

Entitlement to service connection for hypertension is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


